t c memo united_states tax_court tom and nancy miller petitioners v commissioner of internal revenue respondent docket no filed date michael j low for petitioners john m wall for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for and years at issue respectively and dollar_figure and dollar_figure accuracy-related_penalties under sec_6662 for those years with respect to petitioners dispute the entire deficiency and penalty except for dollar_figure of disallowed_interest_expense and a dollar_figure rental_activity loss from a property at avenida monteflora in desert hot springs california with respect to petitioners dispute the entire deficiency and penalty except for an dollar_figure rental_activity loss from the property at avenida monteflora we are asked to decide two issues the first issue is whether petitioners’ rental real_estate losses for the years at issue were passive_activity_losses subject_to the limitation under sec_469 we hold that petitioners’ losses were not passive_activity_losses for two of their rental properties but were passive_activity_losses for the remaining four properties the second issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are not findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and accompanying exhibits are 1the parties stipulated that petitioners failed to report dollar_figure of interest_income for and that they did not materially participate in the rental real_estate activity reported for the property at avenida monteflora in desert hot springs california during the years at issue 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated incorporated by this reference petitioners resided in petaluma california at the time they filed the petition tom miller mr miller the older child of german immigrants had an interest in building drafting and architecture growing up he pursued his interest in boats however after his father met an instructor at the california maritime academy mr miller graduated from the california maritime academy in with a bachelor of science degree in nautical industrial technology he quickly left his first job which required him to spend months at sea because it kept him away from nancy miller mrs miller he took a job with a tugboat company that allowed him to be nearer to mrs miller who is now his wife of years and to return to the san francisco bay area petitioners have two daughters at the age of mr miller became a partner in the san francisco bar pilots association sfbpa and began piloting commercial seagoing vessels for sfbpa during the years at issue mr miller piloted client vessels for the sfbpa including large container ships passenger cruise ships and large military 3mrs miller is a bookkeeper by training 4the sfbpa is a partnership for federal_income_tax purposes during the years at issue sfbpa was limited by statute to pilots all sfbpa pilots were equal partners of the sfbpa and received equal distributions ships he piloted these client vessels from miles at sea outside the san francisco bay channel throughout the san francisco san pablo and suisun bays including the sacramento and san joaquin rivers mr miller’s schedule as an sfbpa pilot requires that he work seven days and then have seven days off mr miller generally is not required to actually work for all of his seven days on his schedule is also somewhat flexible and predictable sfbpa pilots know roughly when they will have to work during their on time and can trade turns in the pilot rotation subject_to limitations despite his piloting work mr miller did not lose his interest in building and drafting he acquired a class b general contractor’s license in which he held during the years at issue he provided construction services for clients in including kitchen remodeling replacing home siding building decks building fences and replacing windows he also drafted and worked on approximately a dozen building plans for houses including during the years at issue petitioners owned six rental real_estate properties during and seven during petitioners conceded that they did not materially participate in the rental real_estate activity with respect to a property at avenida monteflora and therefore the losses from that property are passive_activity_losses petitioners argue however that the losses from their remaining rental properties are not passive_activity_losses for each of the rental properties at issue petitioners found tenants by placing ads and pictures on craigslist mrs miller prepared the written leases for the properties which petitioners both reviewed and signed petitioners collected the rents petitioners also spent substantial time researching and bidding on various rental real_estate properties including during the years at issue mr miller created contemporaneous timesheets detailing time spent on his rental_real_estate_activities and construction business the parties provided to 5craigslist is a network of online communities featuring online classified advertisements for housing jobs goods services romance local activities advice and more craigslist sites found at http craigslist org serve hundreds of cities across the united_states and in dozens of countries attracting millions of visitors every month 6mrs miller described some of the time-consuming process and challenges of researching country homes in addition to online research petitioners would travel to the locations research zoning laws and meet with the health inspector regarding water wells and septic systems on the basis of their research petitioners sometimes chose not to bid on the properties they researched when petitioners did make an offer they did not always acquire the property for example when there was a higher bidder 7as with his piloting logs mr miller did not record administrative time spent on his rental_real_estate_activities mr miller’s real_estate administrative work included planning construction and repair jobs amending timelines and ordering materials the court a number of other timesheets and summaries of petitioners’ time allocation as well petitioners’ first rental property was on pepper road in petaluma california petitioners bought five acres of land surrounded by dairy ranches in and mr miller built two homes on the land mrs miller assisted her husband with the interior design of the homes petitioners resided in one of the homes and continued to reside in that home at the time of trial petitioners leased the second home pepper road property mr miller performs maintenance work for the pepper road property including maintenance of the well septic system and all or most of the yard mr miller also performed repair work on the pepper road property including repairs to the fence washing machine garbage disposal and back door petitioners and martin miller mr miller’s brother owned and leased a single-family home on morning glory drive in petaluma california from through the years at issue morning glory property petitioners held an 85-percent interest in the morning glory property until date when they acquired martin miller’ sec_15 percent interest martin miller resided next door to the morning glory property during the years 8the court notes that petitioners’ timesheets had some inaccuracies and were imperfect nevertheless the timesheets provided useful guidance when coupled with petitioners’ testimony at issue he would occasionally mow the lawn at the morning glory property although the tenants would usually maintain the property and mow the lawn martin miller had a new carpet installed at the morning glory property in mr miller and martin miller along with an associate of mr miller installed a fence on one side of the morning glory property in martin miller hired a fence company to build a fence on the other side of the morning glory property in and mr miller reimbursed martin miller for some of the costs petitioners purchased a single-family home on lind avenue in clovis california in date lind property the lind property is in a community governed by a homeowner’s association homeowners in this community pay monthly homeowner’s association fees for maintenance of common areas and mowing and maintenance of the front yards of homes within the community petitioners rented the lind property during the years at issue petitioners purchased a single-family home on n price avenue in fresno california in date price property petitioners hired a landscaper to provide weekly mowing and gardening services for the price property for dollar_figure per month petitioners rented the price property in petitioners and martin miller purchased a single-family home on e emerald avenue in fresno california in date emerald property petitioners and martin miller held equal interests in the emerald property petitioners hired and paid an individual to provide bi-monthly mowing and gardening services for the emerald property petitioners rented the emerald property during the years at issue petitioners purchased a single-family home on bennett valley road in santa rosa california in date bennett valley property mr miller and his subcontractor delmont bogart mr bogart made a number of improvements to the bennett valley property the improvements included building a retaining wall replacing decks remodeling a bathroom installing new gutters replacing the plumbing and repairing the furnace mr bogart described mr miller as a workaholic who worked on the home after his piloting job and performed manual labor alongside him for each project on the property petitioners leased the bennett valley property in addition to mr bogart other witnesses described mr miller’s work ethic as extraordinary a friend pilot and partner of mr miller’s at sfbpa testified to his one in a million work ethic saying that he did not know anyone who worked harder mrs miller testified that she had to go to mr miller’s construction sites to see her husband mrs miller prepared petitioners’ joint returns for the years at issue petitioners did not make an election to treat all their interests in rental real_estate as one activity under sec_469 before or during the years at issue respondent issued the deficiency_notice to petitioners disallowing the schedule e rental real_estate losses for the years at issue and determining the deficiencies and accuracy- related penalties for those years petitioners timely filed a petition opinion we must decide whether a pilot of commercial seagoing vessels spent more time on his construction and rental_real_estate_activities than on piloting and whether he and his wife materially participated in certain rental_real_estate_activities so that they may deduct rental real_estate losses for the years at issue we begin with the burden_of_proof determinations of the commissioner in a deficiency_notice are presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and taxpayers bear the burden of proving entitlement to claimed deductions 503_us_79 292_us_435 the burden to disprove a claimed deduction may shift to the commissioner if the taxpayers prove that they have satisfied certain conditions sec_7491 snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 petitioners have neither claimed nor shown that they complied with the substantiation requirements of sec_7491 the burden_of_proof therefore remains on petitioners see rule a petitioners claimed losses of dollar_figure and dollar_figure from their rental_real_estate_activities for the years at issue the deduction of passive_activity_losses is generally suspended sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities sec_469 a passive_activity includes the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 a rental_activity generally is treated as a per se passive_activity sec_469 a taxpayer may however avoid having his or her real_estate activity classified as a per se passive_activity if the taxpayer is a qualifying real_estate_professional and satisfies the material_participation requirements of sec_469 a taxpayer will qualify as a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours_of_service during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a taxpayer may establish his or her participation in an activity by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date this court has acknowledged that reasonable means is interpreted broadly and that the temporary regulations may not provide precise guidance goshorn v commissioner tcmemo_1993_578 nevertheless a postevent ballpark guesstimate will not suffice see lee v commissioner tcmemo_2006_193 goshorn v commissioner supra where as here a joint_return has been made the foregoing real_estate_professional requirements are satisfied if either spouse separately satisfies those requirements sec_469 thus if mr miller meets the foregoing requirements petitioners’ rental activities are not per se passive and the normal passive_activity_loss rules of sec_469 will apply we now consider whether mr miller qualifies as a real_estate_professional on the basis of the record and testimony provided at trial we find that mr miller has established that he spent more than hours performing significant construction work as a contractor and on his rental_real_estate_activities we find that mr miller spent more time on his construction work and rental properties than he did piloting vessels in the years at issue respondent highlights that mr miller was a partner in the sfbpa respondent also notes that mr miller occasionally spent additional time on sfbpa-related activities outside of piloting nevertheless we find petitioners’ testimony and evidence compelling mr miller completed a number of significant construction projects both as a contractor and as a landlord in the years at issue he also performed a number of additional real_estate tasks including researching properties bidding on properties finding tenants collecting rent and performing maintenance work at rental properties mr miller presented contemporaneous work logs for his construction and rental activities and provided compelling testimony and witnesses thus we find that mr miller is a qualified_real_estate_professional within the meaning of sec_469 having found that mr miller is a qualified_real_estate_professional we now consider whether petitioners materially participated in their rental activities for this purpose each interest in rental real_estate is treated as a separate rental real_estate activity unless the qualifying taxpayer makes an election to treat all interests as a single activity see sec_469 petitioners did not make such an election also for this purpose we must consider both spouses’ efforts sec_469 sec_1_469-9 income_tax regs thus we consider whether petitioners’ joint efforts amount to material_participation with respect to each rental real_estate activity material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 a taxpayer can establish material_participation by satisfying any one of the seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see akers v commissioner tcmemo_2010_85 two tests are particularly relevant here a taxpayer is treated as materially participating in an activity if his or her participation in that activity during the taxable_year constitutes substantially_all of the participation9 in the activity for that year sec_1_469-5t temporary income_tax regs supra a taxpayer is also treated as having materially participated if the taxpayer participates in the activity for more than hours during the taxable_year and the taxpayer’s participation in the activity for the taxable_year is not less than the participation of any other individual sec participation generally means any work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs 469-5t a temporary income_tax regs fed reg date we are satisfied that petitioners participated in the rental_real_estate_activities at the pepper road property and the bennett valley property for over hours per year for the relevant yearsdollar_figure we are also satisfied that their participation was not less than the participation of any other individual for those years it follows and we hold that petitioners materially participated in the rental_real_estate_activities at the pepper road property and the bennett valley property in the relevant years and the deductions attributable to those activities are not subject_to limitation under sec_469 petitioners have not shown however that they participated in the rental_real_estate_activities at the morning glory property the lind property the price property or the emerald property for over hours per year for the relevant years they also have not carried their burden of proving that their participation in the rental_real_estate_activities at each of these four properties constitutes substantially_all of the participation for those properties in the years at issue we particularly note martin miller’s participation at the morning glory property which is adjacent to his home we sustain 10as aforementioned petitioners did not own the bennett valley property in respondent’s disallowance of losses with respect to the real_estate activities at the morning glory property the lind property the price property and the emerald property for the years at issue we now address whether petitioners are liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax for each year at issue a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 b there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1 b income_tax regs we find that respondent has met his burden of production if rule_155_computations show petitioners have a substantial_understatement_of_income_tax see 116_tc_438 jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability sec_6664 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs petitioners state in their petition that they acted with reasonable_cause and in good_faith and we so find petitioners prevailed on the threshold question of whether mr miller qualifies as a real_estate_professional they also prevailed on the question of whether they materially participated with respect to two of their rental properties as for the remaining properties petitioners provided evidence and gave credible testimony but simply failed to meet their burden_of_proof nevertheless petitioners provided extensive records of their rental_real_estate_activities including contemporaneous timesheets we find that petitioners acted with reasonable_cause and in good_faith in claiming rental real_estate losses for the years at issue accordingly we decline to impose a penalty upon petitioners we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
